



EXHIBIT 10.4
May 4, 2018


RE: Change in employment terms    


Dear Vin,
The purpose of this letter is to confirm our agreement regarding the transition
of your employment with Juniper Networks, Inc. (“Juniper”).


Your full-time employment with Juniper will end 30 days after your replacement
starts his or her employment with Juniper, as determined in the sole discretion
of Juniper’s Chief Executive Officer (the “Transition Date”). Beginning the
following day, you will transition to part-time employment as an advisor to
Juniper for a period of up to one-year (“Advisory Period”) and at the end of the
Advisory Period, your employment at Juniper will end (“Termination Date”).


Responsibilities and Compensation: During the Advisory Period, you will assist
with the transition of your duties and work on tasks and projects as Juniper
requests. During the Advisory Period, Juniper will determine how many hours you
will be required to work and you will be paid a prorated portion of base salary
based on the number of hours required. You will also be eligible for a pro-rated
portion of your annual cash bonus based on hours worked during the Advisory
Period.


Equity: For the avoidance of doubt, the terms and conditions of your award
agreements with respect to your equity awards continue to apply, and, as such,
you will continue to vest in any equity awards issued to you by Juniper,
including stock options, restricted stock units and/or performance shares
pursuant to the terms of the relevant award agreements. Additionally, your
Change of Control Agreement will remain in effect up until your Termination
Date.


Benefits: You will continue to receive standard health benefits made available
to similarly situated employees, subject to your satisfying any eligibility
requirements. In the event your hours during the Advisory Period are less than
20 hours per week, you will not be eligible to participate in Juniper’s 2008
Employee Stock Purchase Plan (ESPP) and you will receive a refund of any accrued
but unused contributions.


Confidential Information and Invention Assignment and Juniper Policies: The
Confidential Information and Invention Assignment Agreement previously entered
into by you (CIIAA) will remain in effect. This includes, but is not limited to,
the restrictions against improper use or disclosure of Juniper proprietary
information or trade secrets, assignment of inventions, and the restriction
against solicitation of Juniper employees. In addition, you will remain subject
to all Juniper policies and agreements applicable to you as an employee of
Juniper, including, for the avoidance of doubt, during the Advisory Period.


Outside Employment: You agree not to perform work for or provide services to any
partner or competitor of Juniper during your employment with Juniper, including
during the Advisory Period. You further agree that you will not commence any
other employment or consultancy prior to the termination of your Juniper
employment without the express written permission of Juniper.


Employee at-will and Miscellaneous Items: You are and will continue to remain an
employee at-will, including during the Advisory Period, and acknowledge that
your employment relationship with Juniper may be terminated at any time, with or
without good cause or for any or no cause, at the option of Juniper or yourself,
with or without notice. You and Juniper acknowledge that each party to this
letter has either been represented by independent legal counsel or has waived
such party’s right to obtain advice of independent legal counsel in connection
with entering into this letter. This letter may be executed in any number of
counterparts, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument. A PDF, facsimile or other reproduction of this letter may be
executed by one or more parties hereto and delivered by such party by facsimile
or any similar electronic transmission device.


Severance: Your agree that, except in the case that (a) your employment is
terminated for Cause (as defined in your Severance Agreement dated September
2017 (the “Severance Agreement”)), or (b) you violate the terms of this letter
(including, without limitation, the CIIAA and Juniper policies referenced
herein), you will receive the severance payments described in the Severance
Agreement following the Termination Date subject to the terms and conditions
thereof (including, without limitation, signing and not revoking the Release (as
defined in the Severance Agreement)); provided, however, that (i) to the extent
the amounts set forth in Sections 3(a)(i) and 3(a)(ii) of the Severance
Agreement collectively exceed $550,000, such amounts shall be payable to you





--------------------------------------------------------------------------------





upon the earlier of (x) the time set forth in in the Severance Agreement or (y)
March 15, 2019 and (ii) such amounts up to $550,000 shall be payable to you upon
the earlier of (x) the time set forth in in the Severance Agreement or (y)
December 31, 2020, and (iii) the bonus payments set forth in Sections 3(a)(iii)
and 3(a)(iv) of the Severance Agreement, if any, will be subject to proration
with respect to the number of hours you work during the Advisory Period (a
described on page 1 of this letter) in addition to any proration that applies
under the Severance Agreement.












Signature: /s/ Vincent Molinaro


Print name: Vincent Molinaro








Juniper Networks, Inc.




By: /s/ Brian M. Martin
Name: Brian M. Martin
Title: Senior Vice President and General Counsel







